Title: To George Washington from William Deakins, Jr., and Benjamin Stoddert, 9 December 1790
From: Deakins, William Jr.,Stoddert, Benjamin
To: Washington, George



Sir
Geo. Town [McL] 9. Decr 1790

Immediately after we had the honor of seeing you on your way to Philadelphia, we sent up to Jacob Funk in Washington County for a particular state of the situation of the Lotts in Hamburg, and never ’till yesterday received his answer. We find there are 287 Lotts laid out upon 130 Acres of Land; and as far as we can Judge from the Book of Sales kept by Funk which he sent us, the whole of the Lotts are in the hands of about 150 Proprieters, principally Dutch men residing in Frederick & Washington Counties, and in Pennsylvania, who have heretofore

held them in but little estimation; and we have reason to believe that the far greater part of them might now be purchased at little more than the original cost, which was five pounds each Lott; tho’ there can be no doubt, that if the Seat of Government should be fixed so as to comprehend these Lotts, a much higher value would be instantly set upon them. And on this account, we had once determined to commence an immediate purchase of them, meaning to accomodate the Public without any private advantage, but we were deterred from carrying this into effect, by the consideration, that if they should not be wanted by the Public, they would remain a considerable loss upon our hands. To leave nothing undone that we could consistently do, we are now making application to our Legislature through the Delegates from this County, for a Law to pass, condemning any Land that may be chosen for the Seat of Government, at the reasonable valuation of disinterested men, in cases where the Proprieters will not agree to the terms offered, and where they reside at a distance—And as like difficulties occur at almost every probable place on the River, we have no doubt such a Law will pass, and we imagine in the course of next Week, there being a disposition in the majority of both Houses to promote the residence on Patowmack. We have the honor to be with the highest respect and esteem sir yr most Obedt Servts

Will. Deakins Junr
Ben Stoddert

